Title: To Benjamin Franklin from James Parker, 23 May 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New York May 23, 1767
My last to you, was per Capt. Lawrence, by whom I received the Stationary: A few Days after he was sail’d I got yours via Philadelphia of Feb. 28. and 12 Days ago I received yours per Packet of March 14. inclosing Capt. Berton’s Bill of Lading for the Letter, which arrived about 6 Days ago: I have executed a Bond agreeable to your Order.
I have not received one Newspaper from any Person whatever: and I now don’t know, if it will do to venture to send any to the Gentleman you mention per Packet, lest it put him to Charge: but I will try to send him by all private Vessels; and as I know this will come free of Charge to you I send the last, and you can send or give them to him, if you should think fit.

I sent per Lawrence the 2d Bill of a Set for £300 also Holt’s Account, of which I would send a Duplicate now, but as Mr. Foxcroft is daily expected up from Virginia, and I have sent him a Copy also, I am not able to transcribe it again just now, having been taken poorly two Days ago, and have now but just Strength enough to sit up. Tho’ I have had my Health in general as well this year past, as I have had these many Years, yet I have every now and then, a hard Turn, or as I think it is, a fresh Dun from my Landlord.
Inclosed I send the first of a Bill for £200. I got of Mr. Hubbart: When I got Mr. Foxcroft’s Orders, I tried every Office to get some, fearing lest we should fail: and this Mr. Hubbart sent after the Opportunity was past before: He says it cost him £280 Lawful: which is far above Par, when if he had sent the Cash to me, I could have got one then for £175—as the other: which is much less than his Cost: but we did the best we could.
I wrote you per Lawrence a little about my Allowance in the Custom House; as I never was told before, what Method or who was to pay me. And I would have sent a Power to you to get it; but as you are I suppose about to return, Mr. Colden thought it best for me to get an Attorney in the Office, as he had, and advis’d me to the same Person: because he said, if one out of the Office was appointed, it was generally a great deal of Trouble to get the Money: and those in Office always expected 2½ per Cent. for doing it: On those Considerations, I thought it best to have your Advice about it, before I sent any Power to any Body; because the Charge of executing One here before the Mayor, is pretty high, and to execute two would be additional Charge.
You see I shall creep on with my News-papers. I increase slowly every Week about one, and sometimes two: but my Antagonists are powerful. Holt drives on yet, but keeps close, I have Writs out, but he is not taken. Is it not strange, that he will sooner [be in] this precarious State and Confinement, rather than exhibit any Account to me: But his Account against the Post-Office, tho’ it is in my Favour has now made me think him indeed a Villain. God knows when it will end, Tho’ I fear I have nothing to hope for, but by Diligence to regain what I have lost: But my Strength fails me much. However, if I can but do every Body Justice, I shall be satisfied—I have not to add, but all Respects, &c. from Your most obliged Servant	
James Parker.
 Addressed: For / Benjamin Franklin Esqr / Craven Street / London / per Duke of Cumberland / Packet, Goodridge
